Citation Nr: 1506333	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  03-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that jurisdiction of this claim currently resides with the Salt Lake City, Utah RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this issue in April 2013 to obtain a VA examination as to whether his service-connected disabilities, either alone or in the aggregate, caused functional impairment sufficient to prevent him from obtaining substantially gainful employment.  As specifically stated in remand directive # 2, the Veteran was to be scheduled for a VA examination to determine whether it was at least as likely as not that the Veteran's service-connected disabilities, either alone or together, precluded substantially gainful employment.  In addition, the examiner was to elicit from the Veteran and record for evaluation purposes, a full work and educational history.  

In June 2013 the VA examiner who conducted the Veteran's examination did not substantially comply with these April 2013 remand directives.  When opining whether or not the Veteran's service-connected disabilities would have precluded him from obtaining substantially gainful employment, the examiner failed to discuss the Veteran's eye and skin disabilities.  In addition, the examiner did not opine whether it was at least as likely as not that the Veteran would be able to obtain work despite his service connected disabilities.  Also, the examiner did not provide any rationale as to why the Veteran would be able to perform any type of sedentary work in spite of his service-connected cervical spine, central nervous system and headache disorders.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is of the opinion that an addendum opinion would be probative in ascertaining the impact that all of the Veteran's service-connected disabilities, both alone and in the aggregate, have on his ability to work, and whether the Veteran is so functionally impaired that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities only. 

The Board also remanded the Veteran's claims in April 2013 for private treatment records from various providers to be sought.  Subsequent to the April 2013 Board remand, the Appeals Management Center (AMC) mailed the Veteran a letter requesting that the Veteran provide signed and dated medical authorization forms in order to obtain records from these facilities.  The Veteran submitted VA Forms 21-4142 for release of such records for multiple providers including Dr. K., Dr. L., Dr. A. and Dr. P.  A review of the record reveals that the AMC obtained private treatment records from all of the providers with the exception of Dr. K.  Under 38 C.F.R. § 3.159(e), when VA becomes certain that non-Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  Therefore, the Veteran should be informed of such on remand.  See 38 C.F.R. § 3.159(e).  




Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e) that the records that were attempted to be obtained from the private treatment provider Dr. K. specified by the Veteran were unavailable or not obtained, and ask the Veteran to provide any such information in his possession.  

2.  Return the claims folder to the VA examiner who examined the Veteran in June 2013 with regard to his claim of entitlement to TDIU, or if that examiner is not available to another examiner.  If the examiner determines that examination of the Veteran is necessary to render an opinion, one should be scheduled.  All necessary testing must be accomplished.  

The examiner must provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities (cervical spine disability, headaches, dizziness, acne vulgaris and eye disability).  

The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

A full and complete rationale for any opinions expressed is required.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




